Morgan, J.
The administrator has appealed from the judgment rendered in opposition to his account by Mrs. Ostrander.
His counsel were allowed on his tableau $250. The Judge reduced them to $150. Of this he complains.
The succession consisted of real estate, estimated on the inventory, at $3500, and subsequently at $4250. It sold, however, for $2925. So far as the record discloses, the services rendered were :
First — Opening the succession.
Second — Causing an inventory to be taken and having the same homologated.
Third — Getting an order of sale.
Fourth — Taking a rule on the purchaser to comply with his bid. Fifth — Filing an account and defending the same.
Considering the value of the succession it seems to us that $150 is a reasonable fee.
It seems that the administrator is the owner of two promissory notes for $750 each, bearing mortgage and vendor’s privilege upon the property left by the deceased. He places himself on the tableau for the *451amount of these notes with the interest due thereon, $2273 64. Opponent avers that usurious interest has been charged on these notes, which would reduce them to $1100. The district judge found that usurious interest had been charged and therefore, rejected the entire interest. The interest was paid during Ostrander’s life. He pleads the prescription of one year against the opposition. The plea should have been sustained. See Johnson v. Phillips, 24 An. 156. McCracken v. Wells, 25 An.
In his brief, counsel for opponent objects to the privilege granted by judgment for taxes due. But he has not appealed from the judgment or any part thereof, nor has he asked, in answer to the administrator’s appeal, that the judgment be amended. We can, therefore, only pass upon the complaint of the appellant.
It is, therefore, ordered, adjudged and decreed that that portion of the judgment of the district court which fixes the fee of the counsel of the administrator be affirmed. And it is further decreed that that portion of the judgment which disallows the interest on the notes held by the administrator, be avoided, annulled and reversed, and that the amount placed on the tableau by him be approved and homologated. The costs to be paid by the succession.
Rehearing refused.